NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

A.P., a minor, by and through his guardian      No.    17-55751
ad litem, C.P.,
                                                D.C. No.
                Plaintiff-Appellant,            2:16-cv-01404-GW-FFM

 v.
                                                MEMORANDUM*
GLENDALE UNIFIED SCHOOL
DISTRICT; DOES, 1-10, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                       Argued and Submitted May 15, 2019
                              Pasadena, California

Before: NGUYEN and OWENS, Circuit Judges, and ANTOON,** District Judge.

      A.P., by and through his guardian ad litem, C.P., appeals from the district

court’s order granting partial summary judgment to defendant Glendale Unified

School District (the “School District”) on his claims under the Americans with


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
Disabilities Act, 42 U.S.C. §§ 12101-12213, and Section 504 of the Rehabilitation

Act, 29 U.S.C. § 794. As the parties are familiar with the facts, we do not recount

them here. We have jurisdiction under 28 U.S.C. § 1291, and we vacate the

judgment and remand for further proceedings.

      The district court granted partial summary judgment on the ground that

A.P.’s mother signed a settlement agreement on A.P.’s behalf that purported to

release A.P.’s claims. Under California Probate Code section 3500(b), however,

an agreement executed by a parent releasing a disputed claim for damages on

behalf of a minor

             is valid only after it has been approved, upon the filing of
             a petition, by the superior court of either of the following
             counties:

             (1) The county where the minor resides when the petition
             is filed.

             (2) Any county where suit on the claim or matter properly
             could be brought.

The School District did not present evidence that the agreement here was approved

as required. Because the parties did not raise section 3500(b) to the district court,

we vacate the judgment and remand this case to the district court so it can consider

the issue in the first instance. To the extent that the School District wishes to argue

that the agreement released a claim for damages, “it must demonstrate that [A.P.’s]

interests . . . were independently considered by an appropriate court and that the


                                          2
‘release’ of [his] claims was judicially approved.” Salmeron v. United States, 724
F.2d 1357, 1364 (9th Cir. 1983).

      We need not consider the other issues presented by this appeal.

      The parties’ requests for judicial notice (docket entry nos. 13 and 23) are

granted. Costs of appeal are awarded to A.P.

      VACATED AND REMANDED.




                                         3